Clifford, J.
(dissenting). I would affirm the judgment of the Appellate Division reversing the award of dependency benefits substantially for the reasons set forth in its opinion. I make some additional observations.
I find no support either in the record or in logic for the Court’s conclusion that decedent’s “choice of the Rutgers Libraries at Newark and New Brunswick for study was * * * well within the contemplation of both parties involved in the employee’s taking of the course and the employer’s encouragement and reimbursement agreement * * *.” Neither equipment nor books housed in any library were required or resorted to by decedent for his study purposes. His choice of a library was, I submit, purely a matter of his own personal convenience, just as it would have been had he selected a quiet cottage at the beach, a friend’s apartment, or, for a weekend of intensive study, a place in the more distant Poconos. By the same token the place of study and manner thereof were matters of complete indifference to the employer.
I look upon decedent’s activity at the time of the accident as an essentially personal one. The relationship between it and his employment was entirely too tenuous to permit the conclusion that the accident in question arose in the course thereof.
For reversal — Chief Justice Hughes and Justices Jacobs) Mountain, Sullivan and Pashman — 5.
For affirmance — Justice Clifford — 1.